DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yersak et al, ”Hot Pressed, Fiber-Reinforced (Li2S)70(P2S5)30 Solid-State Electrolyte Separators for Li Metal Batteries” ACS Applied Energy Materials, 2019, 2 (5), p. 3523-3531, and in further view of  Afshari et al., US 20200056332 A1.
Regarding Claim 1, Yersak discloses a solid-state composite electrolyte, suitable for use in solid-state batteries, comprising: 70 to 99 weight percent inorganic solid electrolyte (99, 97, 96 or 90% inorganic solid electrolyte (Li2S)70(P2S5)30, Section 2.1, p. 3524) and 1 to 30 weight percent aramid polymer fibrils (1, 3, 4, or 10% DuPont Kevlar Fiberglast aramid fiber, Section 2.1, p. 3524), based on the total weight of the inorganic solid electrolyte and aramid fibrils in the solid-state composite electrolyte. Yersak also discloses the solid-state composite electrolyte has a thickness of 5 to 1,000 µm (540 to 940 µm, Table 1, p. 3525).
Yersak discloses the benefits of an electrolyte as disclosed above, including its exceptional strength relative to other electrolytes (Section 3.3, p.3527), as well as a favorable composition due to the polymer fibers remaining rigid while the softened (Li2S)70(P2S5)30 flows about the fibers to form continuous ionic conduction pathways (Section 3.2, p. 3528). Yersak is limited by not disclosing detailed characteristics of the aramid polymer fibrils, such as length, diameter, specific surface area, and Canadian Standard Freeness. However, Afshari et al. disclose a similar aramid polymer fibril to Yersak, including specific characteristics of the fibrils.
Afshari discloses a material suitable for use in electrochemical cells (fibrous paper, [0010]), comprising aramid polymer fibrils (PPD-T fibrils [0036] and PVP fibrils [0037], and Example PPD-T/PVP fiber blend [0071-0073]) having: 
a diameter of 10 to 2,000 nanometers (disclosed to have a diameter of 10 to 2,000 nm [0020], and 200 to 2,000 nm in preferred embodiments [0021])  
a length of 0.2 to 3 millimeters, (disclosed to have a length of 0.2 to 3 mm [0020], 2mm in PPD-T/PVP fiber blend [0073])  
a specific surface area of 3 to 40 square meters/gram (disclosed to have a specific surface area of 3 to 40 m2/g [0034], Reference Example 1 measuring 13.8 m2/g [0077]) 
a Canadian Standard Freeness of 0 to 100 milliliters, (disclosed preference for 0 to 50 ml [0025], Reference Example 1 measuring 0 ml [0073]).
Additionally, although Afshari discloses the fibrous paper has a thickness of 5 to 1000 micrometers (Examples range from 38 to 790 µm, Table 3 and Table 5).
Afshari discloses motivation for using the material disclosed above in a battery application, stating advantages such as small pore size and tensile strength (influenced by fibril diameter and length, [0024]), small and uniformly-sized fibrils (influenced by CSF measurement, [0026]), as well as an increased flame-retardancy (use of PPD-T, [0045]), which could permit the battery to operate at high temperatures. Afshari is limited by disclosing this a specific application of polymer fibrils to a separator of a battery (suitable for use as a separator paper in electrochemical cells, [0005]) rather than in an electrolyte.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, knowing the benefits of the PPD-T/PVP fiber blend to a battery as disclosed by Afshari, to have utilized the PPD-T/PVP fiber blend as the chosen aramid fiber in the solid-state electrolyte for a solid-state battery as disclosed by Yersak, in order to achieve an electrolyte possessing desirable qualities such as optimal pore size and tensile strength, small and uniformly-sized fibrils, as well as an increased level of flame-retardancy. 

Regarding Claims 2 and 3, modified Yersak discloses all limitations as set forth above. Yersak discloses the inorganic solid electrolyte comprises lithium sulfide, as represented by the compound (Li2S)70(P2S5)30 (Section 2.1, p. 3524), thus indicating the inorganic solid electrolyte comprises a blend of 70% lithium sulfide and 30% phosphorous sulfide.

Regarding Claim 5, modified Yersak discloses all limitations as set forth above. Yersak discloses the solid-state composite electrolyte, wherein the aramid polymer fibers comprise DuPont Kevlar Fiberglast (Section 2.1, p. 3524), wherein Kevlar is a common trade name for poly(paraphenylene terephthalamide). Additionally, Afshari discloses the fibrils comprise poly(paraphenylene terephthalamide) also known as PPD-T ([0070]) in the PPD-T/PVP fiber blend [0071-0073].

Regarding Claims 6 and 7, modified Yersak discloses all limitations as set forth above. Afshari discloses the aramid polymer fibrils comprise a blend of polymers, the blend of polymers comprising poly(paraphenylene terephthalamide) and polyvinylpyrrolidone (PPD-T and PVP, [0070], PPD-T/PVP fiber blend [0071-0073]).  Afshari discloses a preference for the fibrils to comprise 80 to 96 weight % PPD-T ([0036]) and 4 to 20 weight % PVP ([0037]), and experimental data show the blends of polymers comprising 87 to 100 weight % PPD-T, and 0 to 13 weight % PVP (Table 2). 

Regarding Claim 10, modified Yersak discloses all limitations as set forth above. Yersak discloses testing the SSE composites in test cells in a Li-SSE-Li stack, and refers to the Li as “Li metal electrodes” (Section 2.2, p. 3524), which read on the solid-state battery comprising an anode, a cathode, and the solid-state composite electrolyte of the instant claim.

Regarding Claims 11-13, modified Yersak discloses all limitations as set forth above. Yersak discloses a solid-state composite electrolyte, suitable for use in solid-state batteries, comprising the steps of combining 99, 97, 96 or 90% inorganic solid electrolyte comprising lithium sulfide and phosphorous sulfide, (Li2S)70(P2S5)30, with 1, 3, 4, or 10% DuPont Kevlar Fiberglast aramid fiber in a plastic vial along with 4−5 mL of dried hexane, sealed, and then mixed at 2000 rpm for 10 min (Section 2.1, p.3254) to form a mixture, which reads on the components of the mixture of the instant claim.
Yersak then discloses consolidating the SSE composite mixture by application of pressure and heat, wherein the SSE composite is heated to 240 ºC and then pressed under 150-200 MPa, while holding temperature, for 1 hour (Section 2.1, p.3254). Yersak discloses this process yielded SSE composite electrolytes ranging in thickness from 540 to 649 µm (Table 1, p. 3525), which anticipates the 5 to 1000 µm range of the instant claim, as well as the process of making the SSE composite electrolyte.
Modified Yersak utilizes the PPD-T/PVP fiber blend of Afshari, and therefore the process steps disclosed would comprise aramid polymer fibrils with the diameter, length, specific surface area, and Canadian Standard Freeness as disclosed above (Claim 1, i – iv), thus reading on the polymer fibril properties of the instant claim.

Regarding Claims 4 and 14, modified Yersak discloses all limitations as set forth above. Yersak discloses evaluating a solid-state composite electrolyte (Li2S)60(SiS2)28(P2S5)12 (Introduction, p. 2523), wherein the silicon SiS2 compound is in an amount of 20 weight % or more. 
Yersak is silent to whether the (Li2S)60(SiS2)28(P2S5)12 composite tested comprised aramid fibrils. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, knowing the benefits of the aramid polymer fibrils as disclosed by Afshari and Yersak, to have added the aramid polymer fibrils to the (Li2S)60(SiS2)28(P2S5)12 composite by the process as taught by Yersak, in order to improve conductivity and strength of the solid-state electrolyte and battery.

Regarding Claims 15-17, modified Yersak discloses all limitations as set forth above. Yersak discloses the process steps as disclosed above, wherein the SSE composite of modified Yersak comprises the aramid polymer fibrils of Afshari. The process of Yersak, as applied to the aramid polymer fibrils of Afshari, would include a blend of polymer fibers comprising 80 to 96 weight % PPD-T and 4 to 20 weight % PVP ([0036-0037]), and therefore anticipates Claims 15-17.

Regarding Claims 8 and 18, modified Yersak discloses all limitations as set forth above. Yersak discloses a qualitative assessment of composite strength and fracture toughness was conducted by loading the SSE composites into test cells and applying a 3 MPa stack pressure (Section 2.2, p. 3524). Yersak discloses an advantage to including the aramid fibrils in the composite electrolyte, stating that upon inspection after the stack pressure tests, aramid fibers were found to impede microcrack propagation by blunting and crack bridging mechanisms (Section 3.3, p. 3528). Yersak is limited by not explicitly disclosing the solid-state composite electrolyte has a fracture toughness from 0.5 to 10 MPa of Claim 8.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, knowing the effect of adding aramid fibers to the composite will hinder microcracks from developing, as disclosed by Yersak, to find an optimal range of fracture toughness of the solid-state composite electrolyte, which is influenced by the amount of aramid fiber in the composite. Therefore, the limitations of Claim 18 would be met by routine experimentation and optimization.

Regarding Claims 9 and 19, modified Yersak discloses all limitations as set forth above. Yersak discloses the solid-state composite electrolyte having an ionic conductivity of 0.1 mS/cm to 2.9 mS/cm (10 weight % CP and 1 weight % HP, Table 1, p. 3525), which overlaps with the claimed range of 0.1 to 100 mS/cm of the instant application. 
Before the effective filing date of the invention, a person of ordinary skill in the art would have determined a preferred range, by routine experimentation, for the ionic conductivity in the solid-state electrolyte of Yersak to obtain the maximum conductive benefit to the electrolyte (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Knowing that the preferred conductivity range of the composite electrolyte would have been determined by routine experimentation, combined with the process steps as disclosed by Yersak above, would produce the solid-state composite electrolyte with the ionic conductivity of 0.1 to 100 mS/cm, and therefore anticipates Claim 19.

Pertinent Prior Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cui et al, CN 107978789A.
Cui discloses a composite electrolyte comprising a polymer conductive fiber, for application in a solid-state battery (Abstract). Cui discloses the electrolyte comprises either a blend of 70 to 80 weight % lithium sulfide and 20 to 30 weight % phosphorous sulfide, or the compound Li9+x-yMxP3-xS12-yNy, wherein the compound may comprise Ge or Si or mixtures thereof, in an amount of 20 weight percent or more (Claim 4). Cui discloses the solid-state composite electrolyte is 200 µm thick, with conductivity of 1.2 mS/cm, and fracture toughness of 1.21 MPa (Embodiment 1). Cui is limited by not disclosing the aramid polymer fibrils comprise poly(paraphenylene terephthalamide) and/or polyvinylpyrrolidone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721